Citation Nr: 1341521	
Decision Date: 12/17/13    Archive Date: 12/31/13

DOCKET NO.  10-30 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas


THE ISSUE

Entitlement to special allowance benefits under 38 U.S.C.A. § 1312, the Restored Entitlement Program for Survivors (REPS).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to May 1995.  He died in March 2001; the appellant is his widow.

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2009 rating decision in which the RO denied REPS benefits.  In July 2009, the appellant filed a notice of disagreement (NOD).  The RO issued a statement of the case (SOC) in April 2010, and the appellant filed a substantive appeal in June 2010.

In February 2013, the appellant testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.  

In September 2013, the undersigned Veterans Law Judge granted an extension for 60 days to allow the appellant to submit additional evidence.  In November 2013, the appellant's representative submitted additional evidence to the Board, along with a waiver of initial RO consideration of the evidence.  This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. § 20.1304 (2013).  

As a final preliminary matter, the Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) folder associated with the appellant's claims.  A review of the documents in such folder  reveals that with the exception of the February 2013 Board hearing transcript, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.  

2.  The Veteran did not die on active duty prior to August 13, 1981; and the most probative medical opinion on the question of whether the Veteran died from a disability incurred in or aggravated by service prior to August 13, 1981 weighs against the claim.


CONCLUSION OF LAW

The criteria for eligibility for benefits under the provisions of 38 U.S.C.A. § 1312, the Restored Entitlement Program for Survivors, are not met.  38 U.S.C.A. §§ 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.309, 3.812 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R.  § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 -23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

In this appeal, in a January 2009 pre-rating letter, the RO provided notice to the appellant explaining what the eligibility requirements for REPS benefits.  The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of the Veteran's certificate of death, private treatment records, a March 2001 medication opinion by the Chef of Public Heath and Environmental Hazards Office, a March 2001 Radiation Review by the VA Director of Compensation and Pension service, and a September 2010 private opinion.  In May 2013, a VA opinion was prepared by a specialist in accordance with VHA Directive 1602-01 dated February 4, 2013.  Also of record and considered in connection with the claim are the appellant's Board hearing testimony and various written statements provided by the appellant and by her representative, on her behalf.  The appellant has not identified any additional medical evidence that must be obtained as relevant to her claim herein decided.  Thus, the Board finds that no additional RO action to further develop the record in connection with this claim, prior to appellate consideration, is required.

With respect to the appellant's February 2013 Board hearing, the Board notes that the appellant was provided an opportunity to set forth her contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R.  § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked. Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the February 2013 hearing, the undersigned Veterans Law Judge enumerated the issue on appeal.  Also, information was solicited regarding the appellant's contentions.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  While the undersigned did not explicitly suggest the submission of additional evidence, the hearing discussion did not reveal any evidence that might be available that had not been submitted.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the appellant's.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that the hearing was legally sufficient. 

In summary, the duties imposed by the VCAA have been considered and satisfied. The appellant has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with this claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the appellant or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006)(rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

The appellant is seeking entitlement to REPS benefits.  In statements of record and at the Board hearing, the appellant asserts that the brain tumor that ultimately caused the Veteran's death existed prior to August 13, 1981, even if it had not been diagnosed at that time.  In the alternative, she asserts that even if the brain tumor was not present prior to August 13, 1981, the Veteran had been exposed to toxic chemicals and ionizing radiation that caused his cancer prior to this date. 

The Omnibus Budget Reconciliation Act of 1981, Public Law 97-35, 95 Stat. 841, eliminated certain benefits administered by the Social Security Administration (SSA), including most student benefits paid to children over the age of 18.  In order to preserve the eliminated benefits for certain children of deceased veterans, Section 156 of Public Law 97-377 (codified at 42 U.S.C. § 402) created REPS benefits, which included benefits payable to qualified unmarried postsecondary school students between the ages of 18 and 22.  These benefits were to be funded by the Department of Defense, but administered by VA using a mixture of VA and SSA eligibility criteria.  SSA eligibility criteria are used in order to put a claimant in approximately the same position he or she would have been but for the 1981 changes. 

In order to be eligible for payment of REPS benefits, it must first be established that a veteran died while on active duty prior to August 13, 1981, or that he died from a disability incurred in or aggravated by active duty prior to August 13, 1981.  38 C.F.R. § 3.812(a) (2012).

Considering the evidence in light of the governing legal authority, the Board finds that the claim for REPS benefits must be denied.

As observed above, the Veteran died in March 2001.  The Certificate of Death lists the immediate cause of death as glioblastoma.  The medical evidence of record shows that the Veteran was diagnosed with brain cancer in November 1999.  However, a March 2001 medical opinion from the Chief Public Health and Environmental Hazards Officer determined that since the Veteran exhibited behavioral/personality changes as early as 1993, it was likely that the onset of the brain tumor was during active military service.  Based on this opinion, service connection for the Veteran's cause of death was awarded.  

In support of the appellant's contention that the Veteran's brain tumor existed prior to August 1981, she has submitted a September 2010 private medical opinion from a neurosurgeon who had performed surgery on the Veteran.  The doctor opined that because this was a primary brain tumor, it was at least as likely not that the tumor existed before August 13, 1981, even as a lower grade tumor.  However, no further rationale was provided.  

Subsequently, in April 2013, the Board referred this case for a medical expert opinion with a neuropathologist in accordance with VHA Directive 1602-01 dated February 4, 2013.  A VHA opinion was prepared in May 2013.  The examiner observed that according to the current literature and scientific knowledge, glioblastomas are known to occur as primary glioblastoma or a secondary glioblastoma from a precursor lesion.  The latter is often associated with clinical or neuropsychological manifestations attributable to a brain tumor for about five years.  It occurs more likely in younger patients, as malignant transformation of a previously existent or diagnosed low-grade astrocytoma.  On rare occasions, an astrocytoma once diagnosed may take more than ten years to become a glioblastoma.  

After reviewing the records, the examiner opined that in the absence of a recorded history of progressive headaches, neurological, behavioral or subtle personality changes, or seizures, the existence of a low grade glial tumor prior to 1981 is unlikely based upon the current literature and scientific evidence on natural history and biological behaviors of these tumors.  

The Board recognizes that in an August 2013 statement, the appellant asserted that the May 2013 opinion was insufficient because the examiner was off by one year in the Veteran's age.  The appellant also questioned the medical literature relied on by the examiner.  Nevertheless, being off by one year in the Veteran's age did not affect the examiners underlying opinion or play any role in his ultimate findings as he primarily based his opinion on when the Veteran first started exhibiting symptoms.  Further, the examiner reviewed the entire claims, has been identified as a neuropathologist and provided a clear rationale for his opinion.  As such, the Board finds that the opinion sufficient for appellate review and of high probative value.  

After having reviewed the evidence of record, the Board finds that the appellant has not established eligibility for REPS benefits.  As the Veteran's death certificate clearly shows that he did not die prior to August 13, 1981, the appellant can only establish eligibility in this case if the brain tumor that caused the Veteran's death, was incurred or aggravated prior to the August 13, 1981, delimiting date.  In this regard, the record contains two conflicting opinions as to whether the Veteran's brain tumor was incurred prior to August 13, 1981.  The September 2010 private opinion by the Veteran's neurosurgeon indicated that it was at least as likely as not that the tumor existed before August 13, 1981.  However, the May 2013 VHA opinion determined that the given no history of symptoms, the existence of a tumor prior to this date was unlikely.  

In weighing these opinions, because a clearly-stated rationale, with specific reference to the evidence of record, was provided by the May 2013 examiner whereas the September 2010 private examiner only provided a conclusory statement with no rationale, the Board finds that the May 2013 opinion should be accorded probative value.  The examiner clearly based his opinion on the lack of any symptoms at that time; whereas the private examiner did not address the onset of the Veteran's symptoms.  The Board thus accepts the May 2013 VHA opinion as probative of the matter of whether the Veteran's tumor existed prior to August 13, 1981-the pivotal question in this case.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)) (holding that the weight to be attached to medical opinions is within the province of the Board).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993). 

As for the appellant's own assertions, the Board acknowledges that, in her substantive appeal and at the Board hearing, the appellant asserted the Veteran did exhibit headaches and erratic behavior when they first met in 1987.  The appellant is competent, as a layperson, to report that about which he has personal knowledge.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Nevertheless, even if true, this statement only shows symptoms six years after the August 13, 1981 date and still does not document any such symptoms prior to that date.  Significantly, moreover, tin this case, such assertion contradicts the appellant's earlier assertions when seeking service connection for the cause of the Veteran's death that indicated that the Veteran's symptoms began approximately in 1993.  Given this inconsistency, the Board cannot find the appellant credible with respect to the onset of symptoms as early as 1987.  

The Board has carefully considered the appellant's remaining assertions advanced in connection with this claim, but finds that such assertions likewise provide no persuasive support for the claim.  As regards her assertions as to the Veteran's exposure to toxic chemicals and ionizing radiation prior to August 13, 1981, the regulation outlining the criteria for REPS benefits clearly states that the disability must have been incurred in or aggravated before August 13, 1981.  In other words, simple exposure prior to this date does not meet the criteria under the regulation because the disability had to exist at that time.  

In a recent November 2013 statement, the appellant again asserted that the Veteran could have had a low grade tumor that was present in August 1981 and cited to medical literature indicating that the latency period from the time of toxic exposure to the development of cancer could be from 10 to 20 years.  Nevertheless, these assertions are simply speculations that are outweighed by the more probative May 2013 opinion.  Moreover, the medical literature does not provide persuasive support for her assertions, as it not specific to this Veteran, or his circumstances.

Finally, as for the appellant's  competency to establish the onset of the Veteran's tumor on the basis of her own lay assertions, the Board emphasizes that while, under certain circumstances, a layperson may offer competent evidence on a medical matter (such as with respect to an observable disability, or one perceived through another one of the five senses), here, the matter of the onset of the Veteran's tumor is complex in nature, and is based on internal processes not observable to the human eye; hence, questions of diagnosis and etiology of such a disability is only within the province of individuals with special knowledge, training, and experience.  See Kahana v. Shinseki, 24 Vet. App. 428, 433, 438 (2011).  See also; Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  As the appellant, a layperson, simply is not shown to have such special knowledge, training, and experience, to competently opine when the Veteran's brain tumor had its onset, her lay assertions in this regard have no probative value.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998).
 
For all the foregoing reasons, the Board finds that the claim for REPS benefits must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A.  § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

The claim for special allowance benefits under 38 U.S.C.A. § 1312, the Restored Entitlement Program for Survivors (REPS), is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


